Citation Nr: 1711496	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  13-32 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen service connection for hemorrhagic fever. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife. 


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Army from January 1952 until December 1953 and is a Veteran of the Korean War. This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran had a video hearing before the undersigned Veterans Law Judge (VLJ) in March 2016. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1.  In March 1954 the RO denied service connection for hemorrhagic fever because the evidence did not show that the Veteran currently had the condition or residuals of the condition.  The Veteran did not appeal the decision and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period.

2.  Evidence received since the March 1954 does not show that the Veteran has any current residuals of hemorrhagic fever.  


CONCLUSIONS OF LAW

1.  The March 1954 rating decision denying service connection for hemorrhagic fever is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2. New and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for hemorrhagic fever.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Claims to Reopen

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App 110 (2010). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b) (1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c). 


The RO denied service connection for hemorrhagic fever in a March 1954 rating decision.  The Veteran did not file a timely notice of disagreement and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period.  In addition, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the March 1954 decision.  Therefore, the March 1954 decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2015).  

The basis of the prior final denial was the RO's finding that the evidence did not show that the Veteran currently had hemorrhagic fever or residuals of that condition. The Veteran was examined in February 1954 and found to have no medical problems relating to his lungs, heart or anything else possibly attributable to hemorrhagic fever.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the March 1954 rating decision that addresses this basis. 

The Veteran testified at his November 2016 hearing that he contracted hemorrhagic fever while serving in Korea and now suffers from residuals which include bladder cancer, liver bacteria, renal issues and chronic obstructive pulmonary disease. The VLJ held the record open until January 10, 2017 for the Veteran to submit credible medical evidence showing that these conditions are indeed residuals of hemorrhagic fever. No evidence was submitted to the Board. 

Prior to the Board hearing, the Veteran submitted two articles discussing how common hemorrhagic fever was in Korea and how fatal it could be. While the Board fully understands that this condition in service was serious, the issue before the Board is whether or not the Veteran currently has residuals of this condition. The Veteran's wife also submitted a lay statement indicating how traumatic the experience was for her husband of contracting hemorrhagic fever. Again, the Board is sympathetic to the difficulties faced in service, but is solely dealing with whether or not the Veteran has a current residual injury. These articles and statements do not constitute material evidence as it does not demonstrate a current disability.

Thus, as there is no new evidence supporting that the Veteran currently has residuals of hemorrhagic fever, the evidence added is not material and the claim cannot be reopened.

II. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   In the context of a claim to reopen, the VA must provide a notice letter that describes what evidence is necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  A notice letter was sent in February 2010 that complied with those requirements. The letters informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letters also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  


ORDER

New and material evidence has not been received to reopen the claim for service connection for hemorrhagic fever. The request to reopen this claim is denied.




____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


